Exhibit 10.11
 
[pokertek.jpg]
 
Indemnification Agreement
 



PokerTek, Inc.
1150 Crews Road, Suite F
Matthews, NC 28105
704.849.0860
  Referred to as “PokerTek”
Mark D Roberson
1003 Russet Glen Lane
Matthews, NC 28104
(704) 904-3897
Referred to as “the Indemnitee”



This INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of the date of
its execution by and between PokerTek, Inc., a North Carolina corporation (the
“Company”), and Mark D Roberson, an individual resident of the State of North
Carolina (the “Indemnitee”).


WHEREAS, the Indemnitee is an officer of the Company; and


WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the provisions of
the Company’s Articles of Incorporation and Bylaws (the “charter documents”)
limiting Indemnitee’s liability to the fullest extent permitted by law, and to
provide Indemnitee with specific contractual indemnification against such
liability (regardless of, among other things, any amendment to or revocation of
such charter documents or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the full extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability policies.


NOW THEREFORE, in consideration of the premises and of Indemnitee agreeing to
serve or continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:


1. Basic Indemnification Arrangement. (a) In the event Indemnitee was, is or
becomes a party to or other participant in, or is threatened to be made a party
to or other participant in, a claim by reason of (or arising in part out of) an
Indemnifiable Event (a “Claim”), the Company shall indemnify Indemnitee to the
fullest extent permitted by law as soon as practicable, but in any event no
later than 30 days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection therewith) of such Claim and any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement. If requested by Indemnitee in writing, the
Company shall advance (within two business days of such written request) any and
all Expenses to Indemnitee (an “Expense Advance”). Notwithstanding anything in
this Agreement to the contrary, and except as provided in Section 3, prior to a
Change in Control, Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim.


(b) Notwithstanding the foregoing, (i) the obligations of the Company under
Section 1(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the special
independent counsel referred to in Section 2 hereof is involved) that Indemnitee
would not be permitted to be indemnified under applicable law, and (ii) the
obligation of the Company to make an Expense Advance pursuant to Section 1(a)
shall be subject to the condition that, if, when and to the extent the Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that the Indemnitee would not be permitted to be Indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee’s obligation to reimburse
the Company for Expense Advances shall be unsecured and no interest shall be
charged thereon. If there has not been a Change in Control, the Reviewing Party
shall be selected by the Board of Directors, and if there has been a Change in
Control, the Reviewing Party shall be the special independent counsel referred
to in Section 2 hereof. If there has been no determination by the Reviewing
Party or if the Reviewing Party determines that Indemnitee substantively would
not be permitted to be indemnified in whole or in party under applicable law,
Indemnitee shall have the right to commence litigation in any court having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof and the Company hereby consents to service
of process and to appear in any such proceeding. Any determination by the
Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.
 

--------------------------------------------------------------------------------




2. Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement, bylaw or charter document
now or hereafter in effect relating to Claims for Indemnifiable Events, the
Company shall seek legal advice only from special independent counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for the
Company within the last two years (other than in connection with such matters)
or for Indemnitee. In the event Indemnitee and the Company are unable to agree
on the selection of the special independent counsel, such special independent
counsel shall be selected by lot from among at least five law firms having more
than fifty attorneys and having a rating of “av” or better in the then current
Martindale-Hubbell Law Directory. Such selection shall be made in the presence
of Indemnitee (his legal counsel or either of them, as Indemnitee may elect).
Such counsel, among other things, shall, within 90 days of its retention, render
its written opinion to the Company and Indemnitee as to whether and to what
extent Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the special independent counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant thereto.


3. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee in writing, shall (within two business days of such
written request) advance such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any Claim asserted against or action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement, bylaw or charter document now or
hereafter in effect relating to Claims for Indemnifiable Events and/or (ii)
recovery under any directors’ and  officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.


4. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company of some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim,
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.


5. No Presumption. For purposes of this Agreement, the termination of any
action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 

--------------------------------------------------------------------------------




6. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of a Claim which may involve an Indemnifiable Event,
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company of the commencement thereof, but the
omission so to notify the Company will not relieve it from any liability which
it may have to Indemnitee otherwise than under this Agreement. With respect to
any such Claim as to which Indemnitee notifies the Company of the commencement
thereof:


(a) the Company will be entitled to participate therein at its own expense; and


(b) except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ its counsel in such action, suit or proceeding, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of the defense of such action, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the fees and expenses of counsel shall be
at the expense of the Company. The Company shall not be entitled to assume the
defense of any claim brought by or on behalf of the Company or as to which the
Indemnitee shall have made the conclusion provided for in (ii) above; and


(c) the Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s written consent. Neither the Company nor the Indemnitee
will unreasonably withhold their consent to any proposed settlement.


7. Non-exclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the charter documents or
the North Carolina Business Corporation Act or otherwise. To the extent that a
change in the North Carolina Business Corporation Act (whether by statute or
judicial decision) or in the charter documents permits greater indemnification
by agreement than would be afforded currently under the charter documents and
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.


8. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director.


9. Certain Definitions.


(a) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding Voting Securities, or (ii) the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
 

--------------------------------------------------------------------------------




(b) Claim: any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any inquiry, hearing or
investigation whether conducted by the Company or any other party, whether
civil, criminal, administrative, investigative or other.


(c) Expenses: include attorneys’ fees and all other costs, fees, disbursements,
expenses and obligations of any nature whatsoever paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event.


(d) Indemnifiable Event: any event or occurrence (whether before or after the
date hereof) related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary for the Company, or is or was serving at the
request of the Company as a director, officer, employee, trustee, agent or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.


(e) Reviewing Party: (i) the Company’s Board of Directors (provided that a
majority of directors are not parties to the particular claim for which the
Indemnitee is seeking indemnification) or (ii) any other person or body
appointed by the Company’s Board of Directors, who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or (iii) if
there has been a Change in Control, the special independent counsel referred to
in Section 2 hereof.


(f) Voting Securities: any securities of the Company which vote generally in the
election of directors.


10. Amendment, Termination and Waiver. No supplement, modification, amendment or
termination of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


12. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under insurance policy, charter documents or otherwise) of the amounts
otherwise indemnifiable hereunder; notwithstanding the foregoing, any payments
actually received by either Indemnitee or any professional association with
which Indemnitee may be affiliated, pursuant to any insurance policy covering
acts or omissions of the Indemnitee effected by him in any professional capacity
shall not be considered to be “duplicative payments” for purposes of this
Section 12.


13. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director (or in one of the capacities
enumerated in Section 9(d) hereof) of the Company or of any other enterprise at
the Company’s request.


14. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.
 

--------------------------------------------------------------------------------




15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina applicable
to contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


Executed as of this 14th day of July, 2009.


POKERTEK:
 
INDEMNITEE:
           
By:
/s/ James T Crawford III
 
By:
/s/ Mark D Roberson
Print Name:
James T Crawford III
 
Print Name:
Mark D Roberson
Title:
President
 
Title:
Acting CEO & CFO
Date:
7/14/09
 
Date:
7/14/09

 


--------------------------------------------------------------------------------

